
	
		II
		110th CONGRESS
		1st Session
		S. 1462
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2007
			Mr. Rockefeller
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend part E of title IV of the Social
		  Security Act to promote the adoption of children with special
		  needs.
	
	
		1.Short titleThis Act may be cited as the
			 Adoption Equality Act of
			 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)In 1997, Congress
			 enacted the Adoption and Safe Families Act of 1997 (Public Law
			 105–89;
			 111
			 Stat. 2115), clearly stating that a child's health and safety
			 are paramount, and that each child deserves a permanent home.
			(2)The Adoption and
			 Safe Families Act of 1997 provides incentives for adoptions, and for fiscal
			 year 2005, States placed nearly 51,323 children from State care.
			(3)In 2003, the
			 Adoption Promotion Act (Public Law 108–145, 117 Stat. 1879), which reauthorized
			 the incentive program, gave greater emphasis on moving older children into
			 permanency.
			(4)Despite the
			 increase in adoptions, in 2005 more than 100,949 children in foster care have
			 the permanency goal of adoption but are still waiting to be adopted.
			(5)Some States have
			 chosen to limit services provided to special needs adopted children who are not
			 eligible for adoption assistance under part E of title IV of the Social
			 Security Act, in effect discriminating against a child whose parental rights
			 have been terminated by basing the child’s eligibility for such assistance on
			 the financial status of adults who are no longer the child's legal
			 parents.
			(6)These children
			 have many special needs and require Federal financial assistance and support to
			 start the physical and emotional healing after past years of abuse and
			 neglect.
			3.Promotion of adoption
			 of children with special needs
			(a)In
			 generalSection 473(a) of
			 the Social Security Act
			 (42 U.S.C.
			 673(a)) is amended by striking paragraph (2) and inserting the
			 following:
				
					(2)(A)For purposes of paragraph (1)(B)(ii), a
				child meets the requirements of this paragraph if such child—
							(i)(I)at the time of termination of parental
				rights was in the care of a public or licensed private child placement agency
				or Indian tribal organization pursuant to a voluntary placement agreement,
				relinquishment, or involuntary removal of the child from the home, and the
				State has determined, pursuant to criteria established by the State (which may,
				but need not, include a judicial determination), that continuation in the home
				would be contrary to the safety or welfare of such child;
								(II)meets all medical or disability
				requirements of title XVI with respect to eligibility for supplemental security
				income benefits; or
								(III)was residing in a foster family home or
				child care institution with the child’s minor parent (pursuant to a voluntary
				placement agreement, relinquishment, or involuntary removal of the child from
				the home, and the State has determined, pursuant to criteria established by the
				State (which may, but need not, include judicial determination), that
				continuation in the home would be contrary to the safety or welfare of such
				child); and
								(ii)has been determined by the State, pursuant
				to subsection (c), to be a child with special needs, which needs shall be
				considered by the State, together with the circumstances of the adopting
				parents, in determining the amount of any payments to be made to the adopting
				parents.
							(B)Notwithstanding any other provision of law,
				and except as provided in paragraph (7), a child who is not a citizen or
				resident of the United States and who meets the requirements of subparagraph
				(A) shall be treated as meeting the requirements of this paragraph for purposes
				of paragraph (1)(B)(ii).
						(C)A
				child who meets the requirements of subparagraph (A), who was determined
				eligible for adoption assistance payments under this part with respect to a
				prior adoption (or who would have been determined eligible for such payments
				had the Adoption and Safe Families Act of 1997 been in effect at the time that
				such determination would have been made), and who is available for adoption
				because the prior adoption has been dissolved and the parental rights of the
				adoptive parents have been terminated or because the child’s adoptive parents
				have died, shall be treated as meeting the requirements of this paragraph for
				purposes of paragraph
				(1)(B)(ii).
						.
			(b)ExceptionSection 473(a) of the
			 Social Security Act (42 U.S.C. 673(a))
			 is amended by adding at the end the following:
				
					(7)(A)Notwithstanding any other provision of this
				subsection, no payment may be made to parents with respect to any child
				that—
							(i)would be considered a child with special
				needs under subsection (c);
							(ii)is not a citizen or resident of the United
				States; and
							(iii)was adopted outside of the United States or
				was brought into the United States for the purpose of being adopted.
							(B)Subparagraph (A) shall not be construed as
				prohibiting payments under this part for a child described in subparagraph (A)
				that is placed in foster care subsequent to the failure, as determined by the
				State, of the initial adoption of such child by the parents described in such
				subparagraph.
						.
			(c)Requirement for
			 use of State savingsSection 473(a) of the
			 Social Security Act (42 U.S.C.
			 673(a)), as amended by subsection (b), is amended by adding at
			 the end the following:
				
					(8)A
				State shall spend an amount equal to the amount of savings (if any) in State
				expenditures under this part resulting from the application of paragraph (2) on
				and after the effective date of the amendment to such paragraph made by section
				3(a) of the Adoption Equality Act of 2007 to provide to children or families
				any service (including post-adoption services) that may be provided under this
				part or part
				B.
					.
			(d)Determination
			 of a child with special needsSection 473(c) of the
			 Social Security Act (42 U.S.C. 673(c))
			 is amended to read as follows:
				
					(c)For purposes of this section, a child shall
				not be considered a child with special needs unless—
						(1)(A)the State has determined, pursuant to a
				criteria established by the State (which may or may not include a judicial
				determination), that the child cannot or should not be returned to the home of
				his parents; or
							(B)the child meets all medical or disability
				requirements of title XVI with respect to eligibility for supplemental security
				income benefits; and
							(2)the State has determined—
							(A)that there exists with respect to the child
				a specific factor or condition (such as ethnic background, age, or membership
				in a minority or sibling group, or the presence of factors such as medical
				conditions or physical, mental, or emotional handicaps) because of which it is
				reasonable to conclude that the child cannot be placed with adoptive parents
				without providing adoption assistance under this section and medical assistance
				under title XIX; and
							(B)that except where it would be against the
				best interests of the child because of such factors as the existence of
				significant emotional ties with prospective adoptive parents while in the care
				of such parents as a foster child, a reasonable, but unsuccessful, effort has
				been made to place the child with appropriate adoptive parents without
				providing adoption assistance under this section or medical assistance under
				title
				XIX.
							.
			(e)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2007.
			
